This case is now before the court on application of appellant for rehearing.
The application is somewhat extended and, in considerable part, discusses questions which we have fully and completely considered in our original opinion. As to them we will say nothing more. *Page 356 
Respecting the contract between the parties, it may be said that there was an issue in the pleadings as to what this contract was and there was a substantial issue of fact on the record upon this question. The trial judge could well have found that, without respect to the original contract of bailment between the parties, there had been considerable modification therein by reason of subsequent conduct and direction of Mr. Coleman. There is serious doubt indeed if the record will support the original averment of the petition that "his [Coleman's] car was to be delivered to himself or to persons positively identified and authorized by him to receive said car upon demand." Certainly we pronounced no principle of law that the servant could vary or modify the terms of the contract between itself and the master.
We have been somewhat concerned about the statement of counsel for appellant in his brief on the application for rehearing, wherein it is said:
"This court has seen fit to treat the decision of the trial court as a separate finding on law and fact when the record does not disclose that that was the purpose."
In our opinion on this subject-matter we said:
"The trial judge held with the defendant and rendered a written opinion which is made a part of the bill of exceptions.
"In the transcript of docket and journal entries, we find an entry stating that the court's decision of special findings of law and fact, rendered December 24, 1936, is ordered made a part of the record and bill of exceptions in above entitled case. In fairness to the trial judge, it should be said that the decision was not prepared upon any request for special findings of law and fact. It is incomplete as to findings of fact. In so far as it determines facts, we will, in view of the entry, accept them." *Page 357 
We have again examined the record and are satisfied that our statement, heretofore quoted, is correct. The entry which purports to embody in the decision special finding of law and fact is approved by the trial judge, by counsel for both parties and exceptions are noted by the defendant. It is only reasonable to assume that this entry is responsive to the desire of counsel for appellant probably expressed after the written decision was handed down. Counsel had the right to make this request for special finding of law and fact at any time prior to the final entry. Not only did he have a right to make this request, but he had the further right to insist that the finding be complete. This reviewing court has a right to assume that inasmuch as nothing other or further than appears in the written decision was proffered or suggested by counsel for appellant that the decision was complete in the judgment of said counsel. Not only does the entry appear, but pursuant thereto the decision is carried in the bill of exceptions. It is evident, however, that without this special finding of fact, counsel for appellant would have no basis whatever for reversing the judgment because in this statement of law and fact is found the rule of law which the court applied and to which the assignments of error of appellant are principally directed. Without this finding we would have nothing but a general verdict and judgment and no means of determining that the trial judge applied anything but the correct principle of law to the facts appearing.
We discussed the application of the presumptive rule as applied to this case and quoted the trial judge with particular reference thereto.
We have again examined the record, briefs and our former opinion and find no sufficient reason to grant the rehearing.
Application denied.
HORNBECK, P.J., and BARNES, J., concur. *Page 358